        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KIMBERLY DONNELLY,
individually, and on behalf of others
similarly situated,
                                                   Civil Action File No.:
      Plaintiffs,
                                              _________________________
v.
                                               JURY TRIAL DEMANDED
DOUGLASVILLE BAY BREEZE,
INC; and BILL KATSADOUROS,

      Defendants.

                    COLLECTIVE ACTION COMPLAINT


      Named Plaintiff Kimberly Donnelly (“Named Plaintiff”), individually and on

behalf of others similarly situated, files this Complaint against Defendants

Douglasville Bay Breeze Inc., and Bill Katsadouros (collectively, “Defendants”),

and alleges as follows:

                          NATURE OF THE ACTION

      1.     This is a collective action for unpaid minimum wages brought pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).

      2.     In this collective action, Named Plaintiff alleges that Defendants

willfully violated the FLSA by failing to pay Named Plaintiff and other similarly
        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 2 of 14




situated hourly employees the minimum wage.

      3.     Specifically, Named Plaintiff alleges that Defendants treat Named

Plaintiff and others similarly situated as “tipped employees” because these

employees receive tips from Defendants’ customers. Defendants claim a “tip credit”

against their federal minimum wage obligations and pay Named Plaintiff and other

similarly situated employees less than $7.25 per hour in direct wages, but they fail

to comply with legal requirements for taking the tip credit. Because Defendants do

not permit their tipped employees to keep all of their tips and fail to provide legally

sufficient notice of their intent to take the tip credit, Defendants cannot claim the tip

credit and must pay Named Plaintiff and all similarly situated employees the full

minimum wage for all hours worked.

      4.     The proposed class that Named Plaintiff seeks to represent, and on

behalf of whom Named Plaintiff files this collective action, consists of all employees

who are paid less than $7.25 per hour and receive tips from Defendants’ customers

who worked at Defendants’ Seabreeze Restaurant in Douglassville, Georgia within

three years of the filing of this complaint (Named Plaintiff and all persons who

consent to join this action are referred to collectively as “Plaintiffs”).




                                          -2-
        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 3 of 14




                                   THE PARTIES

      5.     Defendant Douglasville Bay Breeze, Inc. (“Bay Breeze”) is a Georgia

corporation with its principal office address located at 9610 Highway 5,

Douglassville, Georgia 30315.

      6.     Bay Breeze may be served with process through its registered agent,

Bill Katsadouros, at 9610 Highway 5, Douglasville, Georgia 30315.

      7.     Defendant Bill Katsadouros is the CEO and registered agent of

Defendant Bay Breeze and may be served wherever he may be found.

      8.     Named Plaintiff Kimberly Donnelly worked for Defendants as an

hourly employee within three years preceding the filing of this Complaint.

      9.     Named Plaintiff consents in writing to join this action pursuant to 29

U.S.C. § 216(b). See Exhibit 1.

      10.    Other hourly employees, who are similarly situated to Named Plaintiff,

are interested in joining this collective action.

      11.    For example, Trina Cochran consents to join this collective action. See

Exhibit 2.




                                          -3-
        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 4 of 14




                         JURISDICTION AND VENUE

      12.    Under 28 U.S.C. § 1331 this Court has jurisdiction over Plaintiffs’

claims because the claims raise questions of federal law.

      13.    Under 28 U.S.C. § 1391(b) and Local Rule 3.1(B) venue is proper in

this division because at least one defendant resides in this division and a substantial

part of the events or omissions giving rise to the claims occurred in this division.

      14.    Bay Breeze is subject to personal jurisdiction in this Court because it is

a Georgia corporation with its principal office address located in Georgia and

conducts substantial business in Georgia.

      15.    Defendant Bill Katsadouros is subject to personal jurisdiction in this

Court because he resides in, and is a citizen of, Georgia.

                 BAY BREEZE IS COVERED BY THE FLSA

      16.    Bay Breeze is an enterprise engaged in commerce or the production of

goods for commerce.

      17.    Bay Breeze operates a restaurant in Douglasville, Georgia which goes

by the name “Seabreeze Restaurant.”

      18.    At Seabreeze Restaurant, Bay Breeze employs two or more individuals

who engage in commerce, the production of goods for commerce or who handle,

sell, or work with goods or materials that have moved in or were produced for



                                         -4-
         Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 5 of 14




commerce.

       19.    Bay Breeze employs two or more individuals who regularly

communicate across state lines using the interstate mail and telephone while

performing their job duties.

       20.    Bay Breeze employs two or more individuals who regularly

communicate across state lines using the internet while performing their job duties.

       21.    Bay Breeze’s employees handle and use materials that have traveled

through interstate commerce, such as cleaning supplies, computers, telephones, fax

machines, and food and beverage products, while performing their job duties.

       22.    Bay Breeze employs two or more individuals who process credit card

transactions while performing their job duties.

       23.    Bay Breeze’s gross annual sales and business done for each of the three

years preceding the filing of this Complaint exceeds $500,000.

                DEFENDANTS EMPLOYED THE PLAINTIFFS

       24.    Bay Breeze and Katsadouros employed Plaintiffs within the meaning

of the FLSA.

       25.    Bay Breeze and Katsadouros have the authority to hire and fire the

Plaintiffs.

       26.    Bay Breeze and Katsadouros determine the employment policies


                                        -5-
        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 6 of 14




applicable to Plaintiffs.

       27.    Bay Breeze and Katsadouros have the authority to modify the

employment policies applicable to Plaintiffs.

       28.    Bay Breeze and Katsadouros determine how much, and in what

manner, Plaintiffs are compensated.

       29.    Bay Breeze and Katsadouros maintain the employment records, such as

time and pay records, for Plaintiffs.

          FACTUAL ALLEGATIONS CONCERNING PLAINTIFFS’
                       COMPENSATION

       30.    Defendants operate the Seabreeze Restaurant in Douglasville, Georgia.

       31.    Plaintiffs worked for Defendants as hourly employees at the Seabreeze

Restaurant.

       32.    For example, Named Plaintiff Kimberly Donnelly worked for

Defendants as a server at the Seabreeze Restaurant.

       33.    Customers of the Seabreeze Restaurant regularly leave discretionary

gratuities (“tips”) for the benefit of Plaintiffs.

       34.    The tips left by customers at the Seabreeze Restaurant belong

exclusively to the Plaintiffs.

       35.    Because Plaintiffs regularly receive tips from Defendants’ customers,

Defendants classify Plaintiffs as “tipped employees” and take a “tip credit” against

                                           -6-
         Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 7 of 14




their minimum wage obligations with respect to Plaintiffs.

       36.    Because Defendants take a “tip credit,” Defendants pay Plaintiffs less

than $7.25 per hour.

       37.    For example, Defendants paid Named Plaintiff $2.15 per hour.

DEFENDANTS FAIL TO PROVIDE LEGALLY SUFFICIENT NOTICE OF
                     THE TIP CREDIT

       38.    To be entitled to take the tip credit, Defendants must provide Plaintiffs

with advance, legally sufficient notice of the tip credit regulations.

       39.    However, Defendants fail to inform Plaintiffs at the Seabreeze

Restaurant of the amount of cash wages Defendants pay Plaintiffs.

       40.    Defendants fail to inform Plaintiffs at the Seabreeze Restaurant of the

amount Defendants claim as a tip credit against the federal minimum wage.

       41.    Defendants fail to inform Plaintiffs at the Seabreeze Restaurant that the

tip credit claimed by Defendants cannot exceed the amount of tips received by

Plaintiffs.

       42.    Defendants fail to inform Plaintiffs at the Seabreeze Restaurant that all

tips received by Plaintiffs must be retained by them, except for a valid tip pooling

arrangement limited to employees who customarily and regularly receive tips.

       43.    Defendants fail to inform Plaintiffs at the Seabreeze Restaurant that the

tip credit will not apply to Plaintiffs unless Plaintiffs receive notice of Defendants’

                                         -7-
         Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 8 of 14




obligations under the tip credit.

        44.   Because Defendants do not properly inform Plaintiffs that Defendants

take a tip credit against their minimum wage obligations, Defendants cannot claim

a tip credit against the federal minimum wage.

  DEFENDANTS DO NOT PERMIT PLAINTIFFS TO KEEP THEIR TIPS

        45.   To be entitled to take a tip credit against their minimum wage

obligation, Defendants must permit Plaintiffs to keep all their tips.

        46.   However, Defendants cannot legally claim a tip credit against the

federal minimum wage because Defendants do not permit Plaintiffs to keep all their

tips.

        47.   Defendants enforce several policies against Plaintiffs that result in

Plaintiffs not keeping all their tips.

        48.   For example, if Defendants’ customers wait too long for their food to

arrive, or otherwise have a complaint about Defendants’ service, Defendants provide

its guests with a complimentary appetizer.

        49.   However, Defendants require Plaintiffs to pay for the cost of the

appetizer using their tips.

        50.   If a customer’s order is incorrectly entered, Defendants provide the

customer with a new, accurate order.


                                         -8-
         Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 9 of 14




        51.   However, Defendants require Plaintiffs to pay for the cost of the

incorrect order with their tips.

        52.   If a customer leaves the restaurant without paying, Defendants require

Plaintiffs to pay for the cost of the bill using their tips.

        53.   Defendants also require Plaintiffs to share their tips with non-tipped

employees, such as employees who work in the back of the restaurant preparing

food.

        DEFENDANTS FAIL TO PAY THE TIPPED MINIMUM WAGE

        54.   To claim the tip credit, Defendants must pay Plaintiffs at least $2.13

per hour.

        55.   In addition to not permitting Plaintiffs to keep all their tips, Defendants

fail to pay Plaintiffs at least $2.13 per hour for all hours worked.

        56.   Defendants deduct the cost of uniforms and other “miscellaneous”

items from Plaintiffs’ direct wages resulting in Plaintiffs receiving less than $2.13

per hour for all hours worked.

        57.   For example, for the pay period December 29, 2019 through January

11, 2020, Defendants deducted $18.00 from Named Plaintiff’s direct wages resulting

in an effective hourly rate below $2.13 per hour. See Exhibit 3.

        58.   During the same pay period, Defendants deducted $18.00 from Opt-in


                                           -9-
        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 10 of 14




Plaintiff Trina Cochran’s direct wages resulting in an effective hourly rate below

$2.13 per hour. See Exhibit 4.

  DEFENDANTS CANNOT CLAIM THE TIP CREDIT AND MUST PAY
          PLAINTIFFS THE FULL MINIMUM WAGE

       59.    Because Defendants do not provide Plaintiffs with advance, legally

sufficient notice of its intent to take a tip credit, Defendants are not entitled to take

a tip credit and must pay Plaintiffs the full minimum wage.

       60.    Because Defendants do not permit Plaintiffs to keep their tips,

Defendants cannot claim a tip credit against the federal minimum wage and must

pay Plaintiffs the full minimum wage.

       61.    Because Defendants do no pay Plaintiffs at least $2.13 per hour for all

hours worked, Defendants cannot claim the tip credit against the federal minimum

wage and must pay Plaintiffs the full minimum wage.

       62.    Defendants’ failure to pay Plaintiffs the minimum wage for all hours

worked was willful.

       63.    Defendants know, or should have known, that to legally claim a tip

credit against the federal minimum wage, Defendants must provide Plaintiffs with

legally sufficient notice of their intent to take the tip credit and must permit Plaintiffs

to keep their tips.

       64.    The federal regulations clearly state that to claim a tip credit Defendants

                                          - 10 -
        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 11 of 14




must inform Plaintiffs of the tip credit regulations and must permit Plaintiffs to keep

their tips.

       65.    Defendants either consulted these regulations and failed to comply with

them—which demonstrates a willful violation of the FLSA—or failed to consult

these regulations which shows a reckless indifference to Plaintiffs’ rights under the

FLSA.

        COUNT 1: WILLFUL FAILURE TO PAY MINIMUM WAGES

       66.    Defendants claim a tip credit against their federal minimum wage

obligations with respect to Plaintiffs.

       67.    Defendants pay Plaintiffs less than $7.25 per hour in direct wages.

       68.    However, Defendants cannot legally claim a tip credit against the

federal minimum wage because Defendants fail to provide Plaintiffs with advance,

legally sufficient notice of the tip credit regulations.

       69.    Defendants cannot legally claim a tip credit against the federal

minimum wage because Defendants do not permit Plaintiffs to keep their tips.

       70.    Defendants also cannot claim a tip credit against the federal minimum

wage because Defendants fail to pay Plaintiffs at least $2.13 per hour in direct wages.

       71.    Because Defendants cannot legally claim a tip credit, Defendants must

pay Plaintiffs at least $7.25 per hour.


                                          - 11 -
        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 12 of 14




       72.    Defendants do not pay Plaintiffs at least $7.25 per hour.

       73.    By failing to pay Plaintiffs at least $7.25 per hour, Defendants willfully

violated the FLSA.

       74.    Because Defendants violated the FLSA, Plaintiffs are entitled to: (1)

their unpaid wages; (2) an equal amount in liquidated damages; (3) to have all

unlawfully retained tips returned to Plaintiffs; (4) liquidated damages in an amount

equal to their unlawfully retained tips; and (5) their attorney’s fees and costs of

litigation.

                           DEMAND FOR JUDGMENT

       Plaintiffs respectfully request that the Court:

       I.     Conditionally certify this case as a collective action under 29 U.S.C.

§ 216(b) and approve the issuance of a notice of this lawsuit to similarly situated

collective action class members informing them of their right to join this action;

       II.    Declare that Defendants’ actions, policies, and practices violated, and

continue to violate, the rights of Named Plaintiff and others similarly situated under

the FLSA;

       III.   Declare that Defendants’ violation of the FLSA is willful;

       IV.    Award Named Plaintiff and others similarly situated all unpaid wages

for a period of three years;


                                         - 12 -
        Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 13 of 14




      V.     Award Named Plaintiff and others similarly situated liquidated

damages in an amount equal to their unpaid wages;

      VI.    Award Named Plaintiff and others similarly situated all illegally

retained tips;

      VII. Award Named Plaintiff and others similarly situated liquidated

damages in an amount equal to their unlawfully retained tips;

      VIII. Award Named Plaintiff and others similarly situated their reasonable

attorneys’ fees, costs, and expenses; and

      IX.    Award all other relief to which Named Plaintiff and others similarly

situated may be entitled.

                        DEMAND FOR TRIAL BY JURY

      Named Plaintiff, on behalf of herself and others similarly situated, requests a

trial by jury pursuant to Fed. R. Civ. P. 38.




                                         - 13 -
      Case 1:21-cv-01948-MHC Document 1 Filed 05/07/21 Page 14 of 14




     Dated:       May 7, 2021.

PARKS, CHESIN & WALBERT, P.C.                 /s/ Dustin L. Crawford
75 Fourteenth Street                          Dustin L. Crawford
26th Floor                                    Georgia Bar No. 758916
Atlanta, Georgia 30309                        John L. Mays
404-873-8000                                  Georgia Bar No. 986574
dcrawford@pcwlawfirm.com
jmays@pcwlawfirm.com

Counsel for Plaintiffs




                                  - 14 -
